As of November 10, 2009 This presentation contains “forward-looking statements” within the meaning of the Private Securities LitigationReform Act of 1995.These statements are based on the current plans and expectations of future events ofComfort Systems USA, Inc. and involve risks and uncertainties that could cause actual future activities andresults of operations to be materially different from those set forth in the forward-looking statements.Importantfactors that could cause actual results to differ include, among others, the use of incorrect estimates for biddinga fixed-price contract, undertaking contractual commitments that exceed our labor resources, failing to performcontractual obligations efficiently enough to maintain profitability; national or regional weakness in constructionactivity and economic conditions, financial difficulties affecting projects, vendors, customers, or subcontractors,difficulty in obtaining or increased costs associated with bonding and insurance, shortages of labor andspecialty building materials, retention of key management, our backlog failing to translate into actual revenue orprofits, errors in our percentage-of-completion method of accounting, the result of competition in our markets,seasonal fluctuation in the demand for HVAC systems, the imposition of past and future liability fromenvironmental, safety, and health regulations including the inherent risk associated with self-insurance, adverselitigation results and other risks detailed in our reports filed with the Securities and Exchange Commission.
